      Case 2:08-cr-00116-KJM Document 955 Filed 09/30/20 Page 1 of 1


1
2
3
4
5
6
7
8
9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11   UNITED STATES OF AMERICA,                   )      Case №: 2:08-cr-00116-KJM-5
                                                 )
12                   Plaintiff,                  )
                                                 )                     ORDER
13           vs.                                 )               APPOINTING COUNSEL
                                                 )
14   DOMONIC MCCARNS,                            )
                                                 )
15                   Defendant.                  )
                                                 )
16
            The above named Defendant has, under oath, sworn or affirmed as to his financial
17
18   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

19   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

20   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
21
     § 3006A,
22
            IT IS HEREBY ORDERED that David Garland be appointed to represent the above
23
     defendant in this case effective nunc pro tunc to August 20, 2020, substituting the Federal
24
25   Defenders Office appointed per G.O. 595.

26          This appointment shall remain in effect until further order of this court.

27   DATED: September 30, 2020
28

                                                     -1-
